Case 5:17-cv-01974-JGB-SHK Document 41 Filed 04/17/20 Page 1 of 1 Page ID #:2879




   1
   2
                                                                    JS-6
   3
   4
   5
   6
   7
   8                       UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10
  11
        MELBROUGH WILLIAMS,                     Case No. 5:17-cv-01974-JGB (SHK)
  12
                                  Petitioner,
  13
                           v.                   JUDGMENT
  14
        DANIEL PARAMO, Warden,
  15
                                  Respondent.
  16
  17
  18
             Pursuant to the Order Accepting Findings and Recommendation of United
  19
       States Magistrate Judge,
  20
             IT IS HEREBY ADJUDGED that this action is DISMISSED with prejudice.
  21
  22
       Dated: April 17, 2020
  23
                                           HONORABLE JESUS G. BERNAL
  24                                       United States District Judge
  25
  26
  27
  28
